Order affirmed, with ten dollars costs and disbursements. All concur, except Sears, P. J., who dissents and votes for reversal on the ground that the wording of the statute is such as to make it refer to marriage contracts contracted before the date of the enactment of the statute (Civ. Prac. Act, § 1137), in view of the provision of section 7 of the Domestic Relations Law, declaring the marriage of an insane person voidable, and further declaring it void from the date it is so pronounced by a court of competent jurisdiction. (The order dismisses the first cause of action in an action to annul a marriage.) Present — Sears, P. J., Edgcomb, Thompson, Crosby and Lewis, JJ. [159 Misc. 31.]